DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 03/04/2021 has been considered by the Examiner and made of record in the application file.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/28/2020.  Claims 4-12 have been amended.  Claims 13-30 have been added.  Claims 1-3 have been cancelled.  Claims 4-30 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks filed on 12/28/2020, with respect to claims 4-30 have been fully considered and are persuasive.  The rejection of claims 4-30 has been withdrawn. 
Applicant has redrafted claims 4-6 as an independent claim and has incorporated allowable subject matter. Therefore independent claims 4, 5, and 6 are allowed as well as their respective dependent claims.

Upon further search and consideration in light of the amendment to the claims, the present application, claims 4-30 is in condition for allowance and are allowed.

Allowable Subject Matter
Claims 4-30 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 12/28/2020 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Notable Prior Art Reference:
Liu (US 2017/006577 A1):  Liu teaches an information display method and apparatus, and a storage medium.  The method includes: acquiring location information and a wireless signal strength of at least one testing point in a current area; determining signal strength indication information for a location area indicated by location information of the at least one testing point, based on the wireless signal strength at the at least one testing point; generating a signal strength distribution chart, based on signal strength indication information for the location area indicated by location 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/APRIL G GONZALES/Primary Examiner, Art Unit 2648